859 F.2d 922
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.STATE of Tennessee, for the use and benefit of HamiltonCounty, Tennessee, et al. Plaintiffs-Appellees,v.1986 DELINQUENT TAXPAYERS, Defendants,Dale F. COOK, Sr., Defendant-Appellant.
No. 88-5811.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1988.

1
Before WELLFORD and DAVID A. NELSON, Circuit Judges, and RICHARD B. McQUADE, District Judge.*

ORDER

2
This matter has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


3
A review of the record shows that the district court entered an order on June 20, 1988, denying the defendant's petition for removal filed pursuant to 28 U.S.C. Sec. 1441, 1443 and 1446.  The district court remanded the suit to the Hamilton County, Tennessee, Chancery Court.  Cook filed his notice of appeal on July 10, 1988.


4
This court lacks jurisdiction in the appeal.  With rare exceptions, an order of the district court remanding a case to the state court from which it was removed is not appealable.   See Hammons v. Teamsters, Chauffeurs, Warehouseman and Helpers, Local No. 20, 754 F.2d 177, 179 (6th Cir.1985).  Neither is the exception of 28 U.S.C. Sec. 1443 regarding appeal of orders of remand available in the instant case, as the defendant's petition fails to satisfy the prerequisites of removal under that section.   See Johnson v. Mississippi, 421 U.S. 213, 219 (1975).


5
Accordingly, it is ORDERED that the appeal be and hereby is dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Richard B. McQuade, U.S. District Judge for the Northern District of Ohio, sitting by designation